—Order, Supreme Court, New York County (Jacqueline Silbermann, J.), entered on or about April 22, 1999, which denied defendant husband’s motion to modify a divorce judgment insofar as it awarded plaintiff wife a share of his pension, unanimously affirmed, without costs.
Defendant’s argument that plaintiff’s pension was not considered in determining the equitable distribution award lacks support in the record, which shows that plaintiff’s pension was considered but disregarded as too small to have any effect on the distribution. We have considered defendant’s other contentions and find them to be without merit. Concur — Sullivan, P. J., Rosenberger, Mazzarelli and Andrias, JJ.